*58DECISION.
In computing the net income subject to tax there shall be allowed as deductions (1) depreciation on fixtures attached to the realty costing $2,500 at the rate of 33-J per cent, (2) depreciation on furniture and fixtures costing $1,537.50 at the rate of 10 per cent, (3) the sum of $207.86 reported as other income, and (4) the sum of $400 salary actually paid during the taxable year. The claimed salary deduction of $1,500 not paid or accrued is disallowed as a. deduction. The determination of the deficiency by the Commissioner is approved in part and disapproved in part and the amount of the deficiency to be assessed will be settled by the Board on consent or on seven days’ notice.